05-18-01528-CV                                                                        FILED
                                                                                                                         DALLAS COUNTY
                                                                                                                        12/20/2018 5:07 PM
                                                                                                                            FELICIA PITRE
                                                                                                                         DISTRICT CLERK


                                                                                                           Carmen Moorer
                                                 No. DC-18-08792
                                                                                             FILED IN
COMMISSION FOR LAWYER DISCIPLINE; 	                        §                          5th COURT OF APPEALS
                                                           §
                              DALLAS, TEXAS
           PETITIONER,                                     §                          12/21/2018
                                                                              14TH DISTRICT COURT9:44:20
                                                                                                    
    AM
                                                           §
                                LISA MATZ
V. 	                                                       §                                   Clerk
                                                           §
WONYOlJNG KIM;                                             §                 DALLAS COUNTY, TEXAS
                                                           §

           RESPONDENT.                                     §



                           RESPONDENT WONYOUNG KIM'S NOTICE OF ApPEAL


           1.       Respondent Wonyoung Kim files this Notice of Appeal from the denial by

operation of law of Respondent Wonyoung Kim's TCPA Motion to Dismiss and Supporting

Brief ("TCPA Motion") filed under Section 27.003 of the Texas Civil Practice and Remedies

Coele in COlJ1l11issioi1 for Lawyer Discipline v. Wonyoung Kim, No. DC-18-08792, before the

14th District Court in Dallas County, Texas. 1

           2.       The Court held a hearing on Kim's TCPA Motion and his related motion to strike.

evidence. submitted by Petitioner on November 2,2018. The Court was therefore required to rule

on ResP9ndent's TCPA Motion not later than December 2, 2018, the 30th day following the date

of the hearing on the motion. TEX. ClV. PRAC. & REM. CODE § 27.005(a). Since the Court did not

rule or sign an orelc         I



         !
       3.1
                  Kim desires to appeal the denial of his TCPAMotion by operation oflaw.

       4.:        This appeal is taken to the Fifth Court of Appeals in Dallas.

       5)         This notice of appeal is filed by'Respondent Wonyoung Kim. This is an

interloctitory appeal authorized by Sections 27.008 and 51.0 14(a)(l2Y of the Texas Civil

Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE §§ 27.008; 51.014(a)(12). As an

interlocutory appeal under Section 51.014(a)(12), all proceedings in the trial court are stayed

pending resolution of the appeal. TEX. CIV. PRAC. & REM. CODE § 51.014(b).

       6.;        This is an accelerated appeal, pursuant to Section 27.008(b) of the Texas Civil

Practice and Remedies Code and Rule 28.1 (a) ofthe Texas Rules of Appellate Procedure. This is

not a par~ntal termination or child protection case, as defined in Rule 28.4.
         ,
         I

                                               Respectfully submitted,

                                               CAMPBELL & ASSOCIATES LAW FIRM, P.e.
                                               By:     /s/ Bruce A. Campbell
                                               Bruce A. Campbell
                         1,' 	
                                               State Bar No. 03694500
                                               bcampbell@cllegal.com
                                               Jerry R. Hall "
                                               State Bar No. 24065358
                                               jhall@cllegal.com
                                               CAMPBELL & ASSOCIATES LA W FIRM, P.C.
                                               4201 Spring Valley Road, Suite 1250
                                               Dallas, Texas 75244
                                               Telephone:     (972) 277~8585
                                               Facsimile:     (972) 277~8586

                                               ATTORNEYS FOR RESPONDENT
                                               WONYOUNG KIM

         I                            CERTIFICATE OF SERVICE 

         I' 

        TI,1e undersigned hereby certifies that a true and correct copy of this document was served
on all parties and/or their attorneys of record, pursuant to the Texas Rules of Civil Procedure, on
December 20,2018.


                                                 ON BEHALF OF CAMPBELL & ASSOCIATES LAW FIRM, P. C.



RESI'ONDI';NT KIM'S NOTICE OF ApPEAL 	                                                    PAGE 2 oF2
           I ,
            I :